Citation Nr: 1107993	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The record contains an October 2007 determination from the Social Security Administration (SSA) that found that the Veteran had been under a disability, as defined by the Social Security Act, since January 2005.  He had a severe impairment consisting of disorders of the back (discogenic and degenerative).  An attached list of exhibits identified various private medical records dated in 2006 and 2007.  

In October 2008, VA received a CD-R of records from SSA.  The CD-R does not contain any medical records received by SSA after September 12, 2005.  Thus, the CD-R does not contain all the medical records relied on by the October 2007 SSA determination.  

The Board has closely examined the voluminous private medical records the Veteran submitted directly to VA, both prior and subsequent to the December 2005 rating decision on appeal.  While these submissions contain some private medical records from sources identified in the October 2007 list of exhibits, they do not include all the medical records so identified.  

The Board notes that all of the private medical records identified in the October 2007 SSA list of exhibits are potentially relevant to the Veteran's claims for service connection for a lumbar spine disability and a cervical spine disability.  As some of the outstanding private medical records are from hospitals or family health providers, the Board cannot state that they would not include any medical evidence relevant to the Veteran's claim for service connection for GERD.  Indeed, some of the private medical records from these sources already submitted by the Veteran himself are relevant to this claim.  

The Court of Appeals for Veterans Claims (Court) has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations either granting, denying or confirming an SSA award, including the October 2007 determination, as well as all medical and employment records relied upon in making the determinations, including those received after September 12, 2005.

2.  Then, readjudicate the Veteran's claims, addressing all evidence received since the July 2009 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



